



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4       (1)
Subject to
    subsection (2), the presiding judge or justice may make an order directing that
    any information that could identify the complainant or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159,
    160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273,
    279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to
    commit rape), 149 (indecent assault on female), 156 (indecent assault on male)
    or 245 (common assault) or subsection 246(1) (assault with intent) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse
    with a female under 14) or (2) (sexual intercourse with a female between 14 and
    16) or section 151 (seduction of a female between 16 and 18), 153 (sexual
    intercourse with step-daughter), 155 (buggery or bestiality), 157 (gross
    indecency), 166 (parent or guardian procuring defilement) or 167 (householder
    permitting defilement) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 1,
    1988; or

(b)       two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect
    of the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect
    of an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.






CITATION:
R. v. B.C., 2011 ONCA
604



DATE: 20110921



DOCKET: C51804



COURT OF APPEAL FOR ONTARIO



Laskin, Goudge and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



B.C.



Appellant



J. Scott Cowan, for the appellant



John McInnes, for the respondent



Heard and released orally:
September 16,
          2011



On appeal from the conviction
          entered on June 13, 2009 by Justice Guy P. DiTomaso of the Superior Court of
          Justice, sitting with a jury.



ENDORSEMENT



[1]

The appellant makes two submissions on his conviction appeal.  His first
    submission is that the Crowns cross-examination and closing argument on why
    the complainant would make false allegations was improper.  Even if the
    questioning and argument were improper, both were brief and were not objected
    to by defence counsel.  Most important, the trial judge gave a proper curative
    instruction.

[2]

Accordingly, we do not give effect to this ground of appeal.

[3]

The appellants second submission is that the guilty verdicts on counts
    1 to 3 are unreasonable because they are inconsistent with the verdict of
    acquittal on count 4, the incest charge.  We do not consider the verdicts
    inconsistent.

[4]

Standing alone, the verdicts on counts 1 to 3 are not unreasonable. 
    Although the complainants evidence on these counts was at times vague, it was
    evidence on which a properly instructed jury could reasonably convict.  Thus,
    the appellants contention comes down to the proposition that the jury could
    not have acted reasonably because it acquitted on the count that the
    complainant remembered clearly and convicted on the counts that the complainant
    only vaguely testified about.  We do not read the record this way.

[5]

As the Crown points out, the complainants evidence on all the counts
    was at times vague and at times clear.  It was open to the jury to reject none,
    some or all of the complainants evidence.  Accordingly, the verdicts are not
    inconsistent and this ground of appeal must fail.

[6]

The appeal is dismissed.

John Laskin
    J.A.

S.T. Goudge
    J.A.

H.S. LaForme
    J.A.


